Case: 11-50156 Document: 00511495162 Page: 1 Date Filed: 06/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                      Fifth Circuit
                       _____________________
                                                   FILED
                                                                          June 1, 2011
                                    No. 11-50156
                                 Summary Calendar                        Lyle W. Cayce
                                _____________________                         Clerk

DALJIT S. JANDU,

              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; MIDDLE TENNESSEE STATE
UNIVERSITY; PRESIDENT MTSU JAMES E. WILLIAMS, President of
Middle Tennessee State University; DORRIS MIESSNER, Commissioner of
Immigration and Naturalization Service,

              Defendants - Appellees
                          __________________________

                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:97-CV-660
                           __________________________

Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*


       IT IS ORDERED that the opposed motion of appellee, Middle Tennessee
State University, to be dismissed from this appeal for lack of subject matter
jurisdiction is GRANTED.




       *
         Pursuant to 5TH CIR . R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR . R. 47.5.4.
    Case: 11-50156 Document: 00511495162 Page: 2 Date Filed: 06/01/2011




      IT IS FURTHER ORDERED that the alternative motion of appellee,
Middle Tennessee State University, to extend time for thirty (30) days after the
court’s denial on motion to dismiss appeal for lack of subject matter jurisdiction
is DISMISSED AS MOOT.
      IT IS FURTHER ORDERED that the motion of appellee, USA, for
summary affirmance is GRANTED.
      IT IS FURTHER ORDERED that the alternative motion to extend time
to file brief for thirty (30) days after the court’s denial on motion for summary
affirmance is DISMISSED AS MOOT.
      Judgment affirmed as to Appellees United States of America and Dorris
Miessner, appeal dismissed as to remaining Appellees.




                                        2